United States Court of Appeals
                                                                    Fifth Circuit
                                                                 F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                                                                  June 20, 2006
                        FOR THE FIFTH CIRCUIT
                                                             Charles R. Fulbruge III
                        ))))))))))))))))))))))))))                   Clerk
                             No. 05-30769
                           Summary Calendar
                        ))))))))))))))))))))))))))

MARGARET B. LAWRENCE,

                                                     Plaintiff-Appellant,

versus

EAST BATON ROUGE PARISH SCHOOL BOARD,


                                                     Defendant-Appellee.




            Appeal from the United States District Court
                for the Middle District of Louisiana
                        USDC No. 3:01-CV-710




Before SMITH, GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant Margaret Lawrence, pro se, challenges the

jury’s verdict that Defendant-Appellee East Baton Rouge Parish

School Board (“School Board”) did not discriminate against her based

on her race in violation of 42 U.S.C. § 1981, Title VII of the Civil

Rights Act of 1964, 42 U.S.C. §§ 2000e-2000e-17, and various state

laws.    Because we find that the jury’s verdict is supported by


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
substantial evidence, we AFFIRM the district court’s entry of

judgment for the School Board.

I.   BACKGROUND

     Lawrence, a Black female, has been a teacher in East Baton

Rouge Parish, Louisiana since 1985.   Lawrence has an undergraduate

degree in English from Southern University, and a Masters of

Education with a specialization in reading from the University of

Missouri at St. Louis.     She also has a +30 hours professional

certification of further graduate school training in Reading,

Administration, and Supervision from Purdue University.      Before

working for the School Board, Lawrence worked in a variety of

positions including Tensas Parish School Board’s Reading Supervisor

from 1979-1981 and Reading Specialist teacher in Texas middle

schools in the 1980s.

     Lawrence applied for the School Board’s Reading Supervisor

position when it was advertised in November 1997.      According to

trial testimony, the ideal candidate would have experience across

all levels of instruction but with more emphasis in elementary

education.   That person would also be aware of current trends in

reading and be able to train other educators on new techniques to

use in their classrooms.   A committee comprised of Caucasian and

African-American members interviewed Lawrence and several other

applicants for the position.     At trial, Lawrence testified that,

during her interview, Evelyn Alford, a committee member, treated her

rudely, yelled at her, and interrupted her as she attempted to

                                  2
answer     a    question.     However,    none    of   the    other   interviewers

testified that Alford was rude to Lawrence.                The committee did not

offer the job to any of the candidates.                Instead, the Board re-

advertised the position and informed the previous applicants that

they need not reapply.              Trial testimony suggests that, while

Lawrence met the minimum qualifications for the job, she was not

selected because she did not have recent experience teaching reading

since she had been teaching high school English courses.                   She also

did not have any recent administrative experience in reading, having

served as a reading supervisor over fifteen years ago.                   Some of the

interviewers also testified that Lawrence was unable to articulate

how she would enhance the system’s reading program.

      After the vacancy was re-advertised, a different panel of

interviewers         recommended    Dr.   Sarah   Rentz1     for   the    position.

However, Rentz declined the offer.            The position remained unfilled

and the vacancy was re-advertised again. Lawrence reapplied and was

one   of       the   candidates    interviewed    by   a     different    panel   of

interviewers. After that round of interviews, the committee offered

the position to Dr. Karen LaCroix.            Dr. LaCroix declined the offer.

The committee then re-offered the position to Dr. Rentz who accepted

the offer.

      1
      Dr. Rentz worked as a reading teacher for the School Board
for over twenty years. Her doctorate degree is in psychology and
reading. While Dr. Rentz’s teaching certificate was primarily in
the area of elementary education, she had taught reading at all
levels of instruction. Dr. Rentz also helped to train teachers
across the state in reading techniques.

                                          3
      Lawrence filed a charge of discrimination with the Equal

Employment     Opportunity     Commission      (“EEOC”),    which     issued   a

determination that it was more likely than not that discrimination

motivated the School Board’s decision to promote Dr. Rentz instead

of Lawrence.

      After Dr. Rentz retired in 2000, Lawrence applied again for the

Reading Supervisor position.       The position remained vacant and was

re-advertised.      Although    the   committee     eventually      interviewed

Lawrence, it selected Christel O’Quin for the position.               Testimony

suggests that O’Quin was chosen because committee members were

impressed with the fact that she worked as a reading specialist for

the Louisiana Department of Education and because she had served as

an elementary and middle school principle in another parish.

      Although Lawrence filed a second charge with the EEOC, the

Commission   did   not   finish   its       investigation   because    Lawrence

requested a right to sue letter before the investigation was

complete.    A jury trial was held in July 2005 on the issue of

whether the School Board discriminated against Lawrence on the basis

of race when it refused to promote her to the supervisory position

on both occasions.       The jury returned a verdict in favor of the

School Board, and the district court entered judgment.              This appeal

followed.

II.   STANDARD OF REVIEW

      We review the jury’s verdict for the School Board only to



                                        4
determine whether it is “supported by substantial evidence.” Snyder

v. Trepagnier, 142 F.3d 791, 795 (5th Cir. 1998).                  Substantial

evidence is evidence “of such weight and quality that reasonable and

fair minded men in the exercise of impartial judgment might reach

different conclusions.”      Id. (quoting Boeing v. Shipman, 411 F.2d

365, 374 (5th Cir. 1969)(en banc), overruled on other grounds by

Gautreaux v. Scurlock Marine, Inc., 107 F.3d 331 (5th Cir.1997)).

III. DISCUSSION

     Lawrence’s primary argument is that the School Board should

have promoted her to the Reading Supervisor position because she was

more qualified than Dr. Rentz and O’Quin.           She asserts that because

she was more qualified than the two individuals selected for the

position, the only reason she was not promoted was because of her

race.

     Although   it   is   undisputed       that   Lawrence   met   the   minimum

qualifications for the position, the jury reasonably believed the

School Board’s assertion that she was not the most qualified

candidate for the job.       The jury heard testimony regarding the

qualifications of Lawrence, Dr. Rentz, and O’Quin. Dr. Rentz worked

as a reading teacher for the School Board for over twenty years.

She holds a doctorate degree is in psychology and reading, and she

had taught reading at all levels of instruction.               Dr. Rentz also

helped to train teachers across the state in reading techniques.

While Lawrence also has assisted in numerous workshops for other


                                       5
teachers, she does not hold a doctorate degree.            Moreover, Lawrence

did not have recent experience teaching reading since she had been

teaching high school English courses.

       With regard to O’Quin, committee members testified that they

admired that she had worked as a reading specialist for the

Louisiana Department of Education and that she had served as an

elementary and middle school principle in another parish.                      In

addition,     in   her   interview,   O’Quin    demonstrated    a    breadth    of

knowledge regarding innovative approaches to reading.               Lawrence, on

the other hand, did not have any recent administrative experience

in reading, having served as a Reading Supervisor for a stint over

fifteen years before the position became available.                 Furthermore,

some of the interviewers also testified that Lawrence was unable to

articulate how she would enhance the system’s reading program.

Therefore, we find that the jury’s verdict for the School Board is

supported by substantial evidence.

       Lawrence also argues that the fact that the majority of

interviewers on the interview committees were Caucasian suggests

that    the   committee    members    were    not   fair   in   assessing      the

candidates’ abilities.        This case does not resemble those in which

we     have   criticized    interview       processes   involving      all-white

supervisory staff members serving as interviewers and relying on

subjective judgments. See, e.g., Pettway v. Am. Cast Iron Pipe Co.,

494 F.2d 211, 240 (5th Cir. 1974).            The record reflects that each



                                        6
committee was comprised of male, female, Caucasian, and Black

members.    The    fact   that   different      interview    panels   met   with

different candidates also does not support an inference that the

School Board discriminated against Lawrence.                Finally, although

Lawrence testified that he was treated rudely by a committee member,

none of the other interviewers recalled Alford being rude to

Lawrence.

IV.   CONCLUSION

      Because   the   jury’s     verdict   is    supported    by   substantial

evidence, we AFFIRM the district court’s entry of judgment for the

School Board.




                                      7